          Case 20-10710-mdc                        Doc 3          Filed 02/03/20 Entered 02/03/20 17:12:23                                     Desc Main
                                                                  Document      Page 1 of 1
B2030 (Form 2030)(12/15)


                                                    United States Bankruptcy Court
                                                                Eastern District of Pennsylvania

In re
Madison, Angela D.                                                                                                      Case No. 20-10710
Debtor(s)                                                                                                               Chapter        13


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
     rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
            For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                           $4,300.00
            Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                             $1,000.00
            Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             $3,300.00

2.   The source of the compensation to be paid to me was:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
3.   The source of compensation to be paid to me is:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
4.   ✔
     ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.

     ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
          bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:
        Motions after confirmation and adversary proceedings


                                                                             CERTIFICATION

                           I certify that the foregoing is a complete statement of any agreement or arrangement for
                         payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                         02/03/2020                                       /s/ Michael P Krutzer
                         Date                                                 Signature of Attorney
                                                                                                                           Michael P Krutzer
                                                                                                                         Bar Number: 64244
                                                                                                                  Michael P. Kutzer, Esquire
                                                                                                                1420 Walnut St., suite 1216
                                                                                                                   1420 Walnut St Ste 1216
                                                                                                                Philadelphia, PA 19102-4012
                                                                                                                      Phone: (215) 687-6370

                                                                          Michael P. Kutzer, Esquire
                                                                             Name of law firm
